Order unanimously modified by extending time to serve answer to 15 days after service of a copy of the order to be entered herein and by striking out the second ordering paragraph and as modified affirmed, without costs of this appeal to either party. Memorandum: There was no showing that the delay in answering caused any financial loss to the plaintiff; in fact, there was no claim of any such loss. The provision requiring that the sum of $250 be paid as a condition of opening the default was an abuse of discretion. (Appeal from part of order of Erie Special Term requiring payment by defendant of $250 as condition for leave to open default in pleading and to extend time to answer the complaint.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.